                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


KELLY WHITE, Individually, as Administrator
of the Estate of Dominique T. White, deceased,
and as Next Friend of minor grandchildren TUW,
JSW, JKW, and NCW,

               Plaintiff,

v.
                                                              Case No. 18-4050-DDC-JPO
CITY OF TOPEKA, MICHAEL CRUSE,
JUSTIN MACKEY, and JOHN DOE OFFICERS
#1-5,

            Defendants.
_____________________________________________

                                MEMORANDUM AND ORDER

       This case involves a police shooting that caused Dominique T. White’s death. Before the

court is plaintiff Kelly White’s “Motion to Delay Litigation of Defendants’ Motion for Summary

Judgment in Order to Conduct Additional Discovery Pursuant to Fed. R. Civ. P. 56(d)” (Doc.

30). Plaintiff filed the motion after defendants Michael Cruse and Justin Mackey raised a

qualified immunity defense that they supported with two videos, their own declarations, and an

investigation report of the shooting incident. The court concludes the videos alone do not

establish, for purposes of summary judgment, that Mr. White reached for a gun before the

shooting. Instead, the court would need to rely on Officers Cruse and Mackey’s declarations for

this factual proposition. The court thus grants, in part, plaintiff’s motion, permitting plaintiff 120

days to depose Officers Cruse and Mackey and 60 days to produce an expert report.
I.     Factual Background

       The court derives the following facts from the Complaint and the videos and declarations

submitted with Officers Cruse and Mackey’s motion. The court recites these facts for the limited

purpose of resolving plaintiff’s “Motion to Delay Litigation of Defendants’ Motion for Summary

Judgment in Order to Conduct Additional Discovery Pursuant to Fed. R. Civ. P. 56(d)” (Doc.

30). It does not adopt these facts as the ones governing the pending summary judgment motion.

       On September 28, 2017, Officers Cruse and Mackey responded to a dispatch call of shots

fired near Ripley Park in Topeka, Kansas. Officers Cruse and Mackey saw Mr. White and his

girlfriend in Ripley Park. Mr. White and his girlfriend separated, and started walking away from

each other. Officer Cruse interacted with Mr. White’s girlfriend while Officer Mackey pursued

Mr. White. Mr. White initially ignored Officer Mackey’s request to ask him a question but

yielded once Officer Cruse also approached. In response to questioning, Mr. White indicated

that he had heard shots coming from a few blocks away. After this response, Officers Cruse and

Mackey moved slightly away from Mr. White, as if the interaction might conclude. But, Officer

Cruse observed that Mr. White was bent over at the waist and breathing heavily. Officer Cruse

asked Mr. White whether he needed medical attention. Officer Mackey moved closer to Mr.

White, circling around behind Mr. White and then to his left.

       Officer Mackey observed a gun in the left pocket of Mr. White’s shorts. Officer Mackey

alerted Officer Cruse about the gun and then ordered Mr. White to the ground. Mr. White did

not obey this command, and Officer Cruse grabbed Mr. White’s arm. Mr. White escaped Officer

Cruse’s grasp, spinning in a counterclockwise direction before running away from the two

Officers. While running, Mr. White’s left hand neared the left pocket of his shorts. Officers

Cruse and Mackey assert that they saw Mr. White reaching for the gun in his pocket. Officers



                                                2
Cruse and Mackey opened fire at Mr. White, shooting a total of eight shots at Mr. White’s back.

Approximately four or five seconds elapsed between Mr. White breaking free of Officer Cruse’s

grasp and the final shot. Three of the shots struck Mr. White, resulting in his death.

II.    Procedural Background

       Plaintiff Kelly White initiated this action by filing a two-count Complaint. Doc. 1.

Against Officers Cruse and Mackey, the Complaint raises an excessive force claim under 42

U.S.C. § 1983 based on alleged violations of Mr. White’s Fourth and Fourteenth Amendments.

Id. at 4–5 (Compl. ¶¶ 26–29). Defendants answered the Complaint. Doc. 8. Also, Officers

Cruse and Mackey moved to stay discovery, representing that they intended to move for

summary judgment based on qualified immunity, explaining that the video evidence would

resolve the case in their favor. Doc. 17. Specifically, Officers Cruse and Mackey represented

“the video plainly shows [Mr.] White’s left hand reached toward the gun in his left pocket as his

right hand pinned his shirt out of the way.” Id. at 5.

       With the prospect that video evidence might resolve the forthcoming summary judgment

motion, Magistrate Judge James P. O’Hara granted Officers Cruse and Mackey’s Motion to Stay

Discovery. Doc. 24. But, when he granted the motion, Magistrate Judge O’Hara noted the

likelihood that plaintiff would file a Federal Rule of Civil Procedure 56(d) motion for limited

discovery after Officers Cruse and Mackey moved for summary judgment. Id. at 2.

       Officers Cruse and Mackey then moved for summary judgment based on qualified

immunity, supporting the motion with two body-camera videos, their declarations, and an

investigation report of the shooting incident. Doc. 26; Docs. 27-2, 27-3, 27-4, 27-5, 27-6; see

also Doc. 29 (filing of CDs with video recordings). Detective M.T. Brown prepared the

investigation report, a report that primarily consists of still shots taken from the videos. The



                                                  3
summary judgment motion advances the anticipated argument that Officers Cruse and Mackey

were entitled to qualified immunity because (1) as a matter of fact, Mr. White, after breaking free

of Officer Cruse’s grasp, reached for the gun in his pocket; and (2) an objectively reasonable

officer permissibly may use lethal force when confronted with an armed suspect who has

disobeyed a lawful order and attempted to reach for a gun. Doc. 27 at 13–23.

        In response, plaintiff moves for limited discovery, arguing that, under Rule 56(d), he is

entitled to depose eyewitnesses to the shooting, including Officers Cruse and Mackey, before

responding to summary judgment. Doc. 30. Plaintiff also seeks (1) additional investigatory

reports from the City of Topeka about the shooting; (2) to depose Detective Brown; and (3) time

to proffer an expert report about police shootings and reaction times. Id. at 12. Attached to

plaintiff’s motion is an affidavit from plaintiff’s counsel Rick E. Bailey. Doc. 30-1. It explains

the probable facts plaintiff anticipates acquiring from the limited discovery. Id. Officers Cruse

and Mackey maintain that the video evidence provides a sufficient basis to resolve their qualified

immunity defense. Doc. 33 at 4–9. They also contend that plaintiff fails to identify what other

investigatory reports are needed to respond to their motion for summary judgment, and that any

citations to the investigatory report in support of their “Statement of Uncontroverted Facts” may

be disregarded because statements of fact supported by citation to the report are also supported

by citation to the videos. Id. at 9.

III.    Legal Standards

        A.      Summary Judgment

        Summary judgment is appropriate if the moving party demonstrates that “no genuine

dispute [about] any material fact” exists and that it “is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). When applying this standard, the court views the evidence and draws



                                                  4
inferences in the light most favorable to the non-moving party. Nahno-Lopez v. Houser, 625

F.3d 1279, 1283 (10th Cir. 2010). An “issue of fact is ‘material’ ‘if under the substantive law it

is essential to the proper disposition of the claim’ or defense.” Id. (quoting Adler v. Wal-Mart

Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998)). And a disputed “issue of fact is ‘genuine’ ‘if

the evidence is such that a reasonable jury could return a verdict for the non-moving party’ on

the issue.” Id. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “When

opposing parties tell two different stories, one of which is blatantly contradicted by the record, so

that no reasonable jury could believe it, a court should not adopt that version of the facts for

purposes of ruling on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380

(2007). Under this rule from Scott, a defendant may, at the summary judgment stage, rely on

video evidence of the incident underlying the action to overcome the plaintiff’s contrary version

of events. See id. at 381–85 (rejecting plaintiff’s version of events and concluding video

evidence of car chase demonstrated that plaintiff created a risk of serious physical injury to the

public, justifying use of deadly force).

       B.      Qualified Immunity and Rule 56(d) Discovery

       A state official sued in his individual capacity for money damages is entitled to qualified

immunity unless the plaintiff can show “(1) that the official violated a statutory or constitutional

right, and (2) that the right was ‘clearly established’ at the time of the challenged conduct.”

Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982)). A court should endeavor to resolve an assertion of qualified immunity “at the earliest

possible stage in litigation.” Pearson v. Callahan, 555 U.S. 223, 232 (2009) (quoting Hunter v.

Bryant, 502 U.S. 224, 227 (1991) (per curiam)). This is “[b]ecause qualified immunity is ‘an

immunity from suit rather than a mere defense to liability . . . .’” Id. at 231 (quoting Mitchell v.



                                                  5
Forsyth, 472 U.S. 511, 526 (1985)). And, qualified immunity “is meant to give government

officials a right, not merely to avoid ‘standing trial,’ but also to avoid the burdens of ‘such

pretrial matters as discovery.’” Behrens v. Pelletier, 516 U.S. 299, 308 (1996) (quoting

Mitchell, 472 U.S. at 526).

       Where a government official asserts qualified immunity before the commencement or

completion of discovery, “a non-moving party may request additional discovery by showing via

affidavit or declaration that without discovery ‘it cannot present facts essential to justify its

opposition’ to the motion.” Gutierrez v. Cobos, 841 F.3d 895, 907–08 (10th Cir. 2016) (quoting

Fed. R. Civ. P. 56(d)). A party seeking discovery under Rule 56(d) “must specify (1) the

probable facts not available, (2) why those facts cannot be presented currently, (3) what steps

have been taken to obtain these facts, and (4) how additional time will enable the party to obtain

those facts and rebut the motion for summary judgment.” Id. at 908 (brackets omitted) (quoting

Birch v. Polaris Indus., Inc., 812 F.3d 1238, 1249 (10th Cir. 2015)).

       “Where the summary judgment motion is based on qualified immunity, the non-movant’s

Rule 56(d) affidavit must also ‘demonstrate a connection between the information he would seek

in discovery and the validity of the defendant’s qualified immunity assertion.’” Id. (brackets

omitted) (quoting Lewis v. City of Ft. Collins, 903 F.2d 752, 754 (10th Cir. 1990)). “Although

an assertion of qualified immunity heightens the Rule 56(d) burden, ‘limited discovery may

sometimes be necessary before the district court can resolve a motion for summary judgment

based on qualified immunity.’” Gomez v. Martin, 593 F. App’x 756, 760 (10th Cir. 2014)

(quoting Crawford-el v. Britton, 523 U.S. 574, 593 n.14 (1998)); see also Garrett v. Stratman,

254 F.3d 946, 953 (10th Cir. 2001) (“[Q]ualified immunity does not shield government officials




                                                   6
from all discovery but only from discovery which is either avoidable or overly broad.” (quoting

Maxey v. Fulton, 890 F.2d 279, 282 (10th Cir. 1989))).

       C.      Framework for Considering Excessive Force, Police Shooting Claims

       Claims for excessive force are “subject to the reasonableness requirement of the Fourth

Amendment,” meaning that “the plaintiff must demonstrate the force used was objectively

unreasonable.” Estate of Larsen ex rel. Sturdivan v. Murr, 511 F.3d 1255, 1259 (10th Cir. 2008).

“Deadly force is justified under the Fourth Amendment if a reasonable officer in [d]efendants’

position would have had probable cause to believe that there was a threat of serious physical

harm to themselves or to others.” Id. at 1260 (quoting Jiron v. City of Lakewood, 392 F.3d 410,

415 (10th Cir. 2004)). An officer’s reasonable, but mistaken belief that the suspect was likely to

use force against the officer will render the use of force objectively reasonable as “[a] reasonable

officer need not await the glint of steel before taking self-protective action.” Id. (internal

quotation marks omitted).

       A court must assess the totality of the circumstances when conducting its objective

reasonableness analysis, making sure to view the facts from an “‘on-scene perspective’” rather

than through “‘the 20/20 vision of hindsight.’” Id. at 1259 (first quoting Saucier v. Katz, 533

U.S. 194, 205 (2001); then quoting Graham v. Connor, 490 U.S. 386, 395 (1989)). The

“[a]nalysis of excessive-force claims is inherently fact-intensive, turning on a balance of factors

rather than bright-line rules.” Estate of Ceballos v. Husk, 919 F.3d 1204, 1226 (10th Cir. 2019).

Factors the court should consider when determining if a suspect posed an immediate threat to the

officers’ safety “include (1) whether the officers ordered the suspect to drop his weapon, and the

suspect’s compliance with police commands; (2) whether any hostile motions were made with




                                                  7
the weapon towards the officers; (3) the distance separating the officers and the suspect; and (4)

the manifest intentions of the suspect.” Larsen, 511 F.3d at 1260.

IV.      Analysis of Rule 56(d) Motion

         With these standards in mind, the court considers each of plaintiff’s Rule 56(d) discovery

requests.

         A.       Depositions of Officers Cruse and Mackey1

         Plaintiff seeks to depose Officers Cruse and Mackey (1) “to ascertain their perception and

interpretation of the movements [Mr.] White was making at the time he was shot, and the

manifest intentions of Dominique White” and (2) to “seek[] information about the potential

threat posed by [Mr.] White at the time of the shooting, the actions of the responding officers to

the scene, and the physical conditions of the scene.” Doc. 30-1 at 3–4 (Bailey Aff. ¶ 8). Officers

Cruse and Mackey respond, arguing that one can glean all this information from the videos. The

court, for the most part, disagrees with Officers Cruse and Mackey. Officers Cruse and Mackey

focus their qualified immunity argument on their assertion that Mr. White reached for the gun in

his left pocket. The court has viewed both videos multiple times and finds the videos equivocal,

at best, on whether Mr. White reached for his gun.2 On the video captured by Officer Cruse’s

body-camera, Mr. White’s body initially moves out of the picture frame and, when it reenters the




1
          Plaintiff also requests to depose “other eyewitnesses to the shooting.” Doc. 30-1 at 4 (Bailey Aff. ¶ 8). But,
the affidavit in support of plaintiff’s motion does not identify who these other eyewitnesses are or the facts to which
these other alleged eyewitnesses are likely to testify. And, it is not apparent that “other eyewitnesses,” who are not
visible in the videos, had any view of Mr. White’s hand motions in the second, or so, between him breaking free
from Officer Cruse’s grasp and Officers Cruse and Mackey discharging their weapons. Plaintiff has not satisfied his
Rule 56(d) burden to depose these unidentified “other eyewitnesses.”
2
          The court also viewed the still shots taken from the videos. The court questions whether it can rely on the
still shots as Officers Cruse and Mackey could not have processed Mr. White’s motions in a frame-by-frame
manner. But, the court need not resolve this issue at this juncture because, even if it relied on the still shots, it would
reach the same conclusion.


                                                            8
frame, Mr. White’s hand motions are largely blocked by Officer Cruse’s own hands and gun. As

for Officer Mackey’s video, one can see Mr. White’s left hand passing by his left pocket. But, a

reasonable jury could conclude that Mr. White momentarily lost his balance after spinning out of

Officer Cruse’s grasp, then moved his hand consistent with a running motion, but did not reach

for his pocket.3

         The videos thus do not establish a factual allegation central to the qualified immunity

argument advanced by Officers Cruse and Mackey. Instead, to conclude that Mr. White reached

for the gun in his left pocket, the court would have to rely on Officers Cruse and Mackey’s

declarations. Also, finding that Officers Cruse and Mackey reasonably believed Mr. White

reached for his left pocket and posed a serious threat to their safety would depend on their

observations and perceptions of Mr. White’s movements. And, where a factual assertion

material to resolving Officers Cruse and Mackey’s arguments for summary judgment depends on

declarations revealing defendants’ observations and perceptions of events, plaintiff is entitled to

depose Officers Cruse and Mackey before the court rules on the summary judgment motion.4



3
      Although Mr. White’s body is fully visible on Officer Mackey’s body camera video, the precise
movements of Mr. White’s left hand are somewhat obscured by shadows from trees located behind Officer Mackey.
4
         In reaching this conclusion the court finds that the stay on discovery prevented plaintiff from ascertaining
facts from Officers Cruse and Mackey. Permitting plaintiff 120 days to depose Officers Cruse and Mackey will
allow plaintiff to gather facts potentially capable of rebutting the summary judgment motion. The prior stay of
discovery thus allows plaintiff to satisfy the second, third, and fourth requirements for limited discovery, as stated in
Gutierrez.

          The court also notes that Officers Cruse and Mackey argue that action is faster than reaction, justifying
their decision to use deadly force before Mr. White removed his gun from his pocket. Their argument, however, is a
double-edged sword of sorts. Given the extremely short period of time between Mr. White breaking free from
Officer Cruse’s grasp and Officers Cruse and Mackey discharging their weapons, the court is unable to determine
from the video precisely when Officers Cruse and Mackey mentally decided to discharge their weapons—was it
when Mr. White broke free or, instead, when they allegedly perceived Mr. White reach for the gun in his pocket?
The conclusion that Officers Cruse and Mackey decided to discharge their weapons because they observed Mr.
White reach for the gun in his pocket is also called into doubt by Officer Mackey’s post-shooting statements, i.e.,
that he discharged his weapon because Mr. White “had a gun on him” (not because Mr. White reached for the gun).
See Mackey Video at 3:50–4:05. Evidence about when Officers Cruse and Mackey decided to discharge their
weapons is material to the court’s resolution of the summary judgment motion. This is particularly true because

                                                            9
        B.       City of Topeka Files

        Plaintiff requests that the City of Topeka produce two types of documents. First, plaintiff

asks for documents revealing “the actual number of incidents of gunshots and ‘gang

congregation’ relative to other neighborhoods in the City.” Doc. 30-1 at 6 (Bailey Aff. ¶ 12).

This request stems from statements in Officers Cruse and Mackey’s declarations that Ripley Park

is located in a high-crime area. But, assuming plaintiff could discover evidence creating a

genuine dispute of fact about whether Ripley Park is in a high-crime area, plaintiff fails to

establish how this potential dispute of fact is material to resolving the arguments for summary

judgment presented by Officers Cruse and Mackey. Plaintiff’s request for data about shootings

and gang congregation in Topeka neighborhoods thus does not satisfy the requirements for Rule

56(d) discovery adopted by the Tenth Circuit. See Guitierrez, 841 F.3d at 908 (“Where the

summary judgment motion is based on qualified immunity, the non-movant’s Rule 56(d)

affidavit must also ‘demonstrate a connection between the information he would seek in

discovery and the validity of the defendant’s qualified immunity assertion.’” (brackets omitted)

(quoting Lewis, 903 F.2d at 754)).

        Second, plaintiff also requests information in the City of Topeka’s shooting investigatory

reports that may contradict statements in Officers Cruse and Mackey’s declarations. The court

grants this request in part. As indicated above, not every statement in Officers Cruse and

Mackey’s declarations is material to resolving the summary judgment motion. But, evidence in

City of Topeka files about Officers Cruse and Mackey’s observations and perceptions of

Mr. White’s actions and statements about their decisionmaking processes when discharging their


Officers Cruse and Mackey have not clearly argued that qualified immunity applies where a police officer uses
deadly force against a suspect running away from officers if they know the suspect is armed.



                                                        10
weapons are material to resolving the summary judgment motion. The court thus permits

plaintiff to request limited discovery from the City of Topeka pertaining only to evidence

contradicting Officers Cruse and Mackey’s statements about their observations and perceptions

of Mr. White’s actions and why and when they decided to discharge their weapons.

         C.       Deposition of Detective Brown

         Plaintiff seeks to depose Detective Brown, the author of the investigation report

submitted in support of Officers Cruse and Mackey’s summary judgment motion. The affidavit

in support of plaintiff’s Rule 56(d) motion fails to specify what facts plaintiff expects to acquire

from the deposition. See Doc. 30-1 at 7 (Bailey Aff. ¶ 13) (the only paragraph of the “Probable

Facts Not Available” section of the affidavit that discusses Detective Brown’s investigatory

report). This, alone, provides a basis for denying plaintiff’s request. But, denial is also

appropriate for two reasons: (1) the report is primarily comprised of still shots of the videos;5

and (2) Officers Cruse and Mackey have agreed to withdraw their citations to the report in

support of their “Statement of Uncontroverted Facts,” Doc. 33 at 9.

         D.       Proffering of an Expert

         Plaintiff requests an opportunity to proffer an expert opinion about Officers Cruse and

Mackey’s decisionmaking processes when discharging their weapons. Doc. 30-1 at 7 (Bailey

Aff. ¶ 13). Plaintiff posits that the approximately one second between Mr. White breaking free

from Officer Cruse’s grasp and Officers Cruse and Mackey firing shots, was insufficient for

Officers Cruse and Mackey to observe Mr. White reaching for his left pocket and then discharge

their weapons. Id. Instead, plaintiff suggests the short time period supports the conclusion that


5
         Some of the still shots in Detective Brown’s investigatory report are accompanied by text describing
actions allegedly depicted in the still shots. But, the text does not qualify as an expert opinion under Federal Rule of
Evidence 702, and the court does not rely on the text where it can watch the videos and look at the still shots for
itself.

                                                          11
Officers Cruse and Mackey committed to discharging their weapons the moment Mr. White

broke free from Officer Cruse’s grasp. Id.

          As discussed supra at footnote 4, plaintiff may be able to establish a genuine issue of

material fact about when Officers Cruse and Mackey decided to discharge their weapons relative

to Mr. White’s hand passing by the left pocket of his shorts. The court thus grants plaintiff the

opportunity to produce an expert opinion.6

V.        Conclusion

          The court grants in part and denies in part plaintiff’s Rule 56(d) motion for limited

discovery. Plaintiff shall be permitted 120 days to depose Officers Cruse and Mackey. The

depositions are permitted for the limited purposes of determining Officers Cruse and Mackey’s

observations and perceptions of Mr. White’s movements just prior to the shooting, as well as

their decisionmaking processes in discharging their weapons. Plaintiff also may seek discovery

from the City of Topeka regarding any statements by Officers Cruse and Mackey about their

observations and perceptions of Mr. White’s movements, as well as their decisionmaking

processes in discharging their weapons. Finally, plaintiff has 60 days from the date of this Order

to produce any expert report about Officers Cruse and Mackey’s decisionmaking processes and

reaction times in discharging their weapons. And, plaintiff must make any expert available for

deposition by Officers Cruse and Mackey before the close of the 120-day, limited-discovery

period.



6
          Officers Cruse and Mackey contend plaintiff could have developed an expert opinion before they filed their
summary judgment motion. But, with discovery stayed, retaining an expert could have proved costly and fruitless.
And, because the court has decided to give plaintiff 120 days to depose Officers Cruse and Mackey, allowing
plaintiff to proffer an expert opinion will not delay resolution of Officers Cruse and Mackey’s summary judgment
motion. But, to assure that the expert evidence does not delay the court’s ability to rule on the summary judgment
motion, the court requires plaintiff to furnish Officers Cruse and Mackey a copy of any expert report within 60 days
of this Order. This will give Officers Cruse and Mackey 60 days to depose plaintiff’s expert before the 120-day,
limited-discovery period elapses.

                                                        12
       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s “Motion to

Delay Litigation of Defendants’ Motion for Summary Judgment in Order to Conduct Additional

Discovery Pursuant to Fed. R. Civ. P. 56(d)” (Doc. 30) is granted in part and denied in part.

       IT IS FURTHER ORDERED BY THE COURT THAT plaintiff has 120 days to

depose Officers Cruse and Mackey and to request documents from the City of Topeka. Plaintiff

has 60 days to produce an expert report.

       IT IS FURTHER ORDERED BY THE COURT THAT action on Officers Cruse and

Mackey’s Motion for Summary Judgment (Doc. 26) is delayed until the conclusion of the 120-

day, limited-discovery period.

       IT IS FURTHER ORDERED BY THE COURT THAT, upon the close of the 120-

day, limited-discovery period, Officers Cruse and Mackey shall have 14 days to supplement their

Memorandum in Support of Motion for Summary Judgment (Doc. 27). And plaintiff shall have

21 days from the earlier of the expiration of the 14-day supplementation period or Officers Cruse

and Mackey filing a supplement to respond to the Motion for Summary Judgment (Doc. 26).

       IT IS SO ORDERED.

       Dated this 18th day of June, 2019, at Kansas City, Kansas.

                                                     s/ Daniel D. Crabtree
                                                     Daniel D. Crabtree
                                                     United States District Judge




                                                13
